DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 have been rejected.
Response to Arguments
112(b)
Applicant submits that amendments submitted make the issue moot. Rm. at 9-10. Claims 4, 5, and 14 however continue to recite the language of collaborate whereas the independent claim has had the language amended out. As such, scope issues remain for similar reasons.
103
Summary of Arguments
Applicant submits that the Office Action is unclear or offers an argument in the alternative as to what is mapping to the input nodes in the primary reference. Rm. at 11 (“Alternatively, if the Office asserts that the recipient of Tomlinson is not an input node, then Applicant submits that Tomlinson simply teaches none of claim 1[.]”). Examiner position in the NF was that the input nodes are the k-active players. NF at p. 14 (citing para. 0007 of Tomlinson). Indeed, Tomlinson differentiates between the senders and a recipient in Fig. 2 which is reproduced below.

    PNG
    media_image1.png
    850
    575
    media_image1.png
    Greyscale
Further, Applicant submits that the private key unknown to the input nodes. Examiner agrees this language is in the claims. In NF at p. 14, Examiner cited to Tomlinson and quoted the language in para. 0043 (“Notice the same key is produced despite the key components [from other players is] different.”) which goes unchallenged.
Applicant submits that all the steps in claim 1 are to be “conducted by a single node.” Rm. at 11. The Examiner will not elevate form over substance as the claims require a plurality of nodes to generate a key as the Examiner pointed out the “Shamir Secret Exchange” in Tomlinson. NF at p. 14. This section goes unchallenged by Applicant.
Applicant submits that a POSITA skilled in blockchain “would not look to the teachings of Tomlinson[.]” Rm. at 13. It appears that Applicant is relying on MPEP 2141.01(a)’s discussion on analogous and non-analogous art. Further, Applicant appears to be referencing the prong (2) analysis of looks for, which relates to whether or not the reference is “reasonably pertinent to the problem faced by the inventor[.]” Applicant’s arguments are factually deficient because both of the references are in the same field of endeavor as both Tomlinson and Yaga both relate to blockchain. Therefore, Applicant’s arguments are also legally deficient (in addition to being factually deficient) as prong (1) is met and the analysis need not go to prong (2). Further still, Applicant submits that Yang is somehow integrated into Tomlinson when the rejection was Tomlinson in view of Yaga. Rm. at 13 (submitting that a POSITA “would not look to the teachings of Tomlinson, as Tomlinson teaches [] away”) (emphasis added). Examiner is not relying on the teachings “of” Tomlinson to remedy the deficiencies. 

Examiner’s Comments1

Issue of Search
The Rule 105 is not rendered moot. Examiner search tactics involved CPC codes for classification and key word string search. Examiners are not able to or readily able to search for mathematical formulas/symbols. See, e.g., NF at p. 3 (“Rather they may be coined terms used by Applicant thereby making the formulas unsearchable.”) (emphasis added), p. 8 (commenting on use of passive voice in Spec.); see also NF at p. 8 (citing Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 &n.7, 134 S. Ct. 2120, 2129 & n.7). C.f. 16320945 at NoA (06/01/2022))2. Applicant acknowledges this and Examiner finds no traversal for this Examiner alleged burden. Rm. at 8 (“The Office also noted…the terms…are not searchable”).
While Applicants are given the right to choose the language of their choice, MPEP 2173 (“Examiners…should not insist on their own preferences [for] modes of expression[.]”), the instant amendments do not remedy the instant issue which is unsearchable mathematical formulas with unique procedural (non-substantive) labels. Put another way, the issue is not the phraseology, the issue is search. MPEP 704.11 (requiring information from “an issue arising from the results of the search for art”) (emphasis added); NF at n.3 (finding at least L76 search strings).
Applicant has procedurally labeled the formulas reproduced below as, for example in one instance, “Secure Multiplication.” 

    PNG
    media_image2.png
    384
    740
    media_image2.png
    Greyscale

Applicant has not answered the interrogatories in a clear and unambiguous fashion one by one, and further alleges the issue is render moot. This leaves the record unclear as to what issues were answered and which are rendered moot. It appears at least that Applicant has not answer issues associated with claim 14.
Follow Up
Since the 105 was not answered, Examiner is sending out a follow up requirement pursuant to MPEP 704.12(b). NF at pp. 3-4 are herein incorporated by reference.

Defining Terms of Art found in Spec.
This section went unacknowledged in Rm. (06/13/2022). 
Given the mathematical nature of the instant App., Examiner is using the follow references below for defining terms in the art. See MPEP 2131.01, Item (B). These references may be used in §103 in a minor capacity as non-teaching references. See MPEP 2142 (In re Hoch, 428 F.2d 1341, 1342 n.3 166 USPQ 406, 407 n. 3 (CCPA 1970)).

Term of Art of Secret Sharing
This section went unacknowledged in Rm. (06/13/2022). 
On page 11, the instant Application discloses and possibly represents these formulae as the inventor’s own work as: “A technique called ‘threshold signature sharing’ has been developed [passive voice] to enable splitting[.]” (Examiner’s emphasis.) Based on the Examiner’s finding, this is work by the another. See MPEP 2129; C.f. Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 &n.7, 134 S. Ct. 2120, 2129 & n.7 (citing Federal Trade Commission, The Evolving IP Marketplace: Aligning Patent Notice and Remedies With Competition 85); Federal Trade Commission, The Evolving IP Marketplace: Aligning Patent Notice and Remedies With Competition 85 (“Moreover, particularly in software contexts, researchers and applicants may describe the same invention using different words[.]”) (persuasive treatise for searching software as obfuscated).
Examiner is taking this known process as at least “Secret Sharing” found in Zyskind in Efficient Secure Computation Enabled by Blockchain, and more likely than not, a specific species called Shamir’s Secret Sharing. Examiner is also taking this as admitted prior art given the passive voice, not the inventor originally generated formulae.
Further, cutting in favor of this canonical definition and cutting in favor of admitted prior art is WO 2017/145010 A1 (‘010) which is a co-pending Application which antedates the instant filing date. On p. 4, ‘010 discloses without the use of the passive voice: “Shamir’s Secret Sharing Scheme may be used to split the verification elements into shares.” See also pp. 13 (using Shamir Secret Sharing), 14 (same), 32 (same).

Term of Art of Elliptic Curve Cryptography Cofactor Diffie-Hellman (ECC CDH) Primitive
This section went unacknowledged in Rm. (06/13/2022). 
On page 19, Applicant defines shared secret as c = H(e X Q). As best understood, Examiner understands this similar to or as Diffie-Hellman Elliptic Curve protocol found in NIST SP 800-56A at p. 41; see also New Directions in Cryptography by Diffie et al. Examiner notes that the same notation of P and Q is used. See MPEP 2129. C.f. Nautilus, supra; Federal Trade Commission, supra.
NIST outlines FFC DH and ECC CDH for Diffie Hellman. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope/Ambiguous —Nodes Unclear
Claims 4, 5, and 14, even in view of the amendments, continue to have issues below.3
Claims 4, 5, and 14, wherein claims 4 and 5 depend on claim 1, wherein claim 14 depends on claim 7, recite “collaborate” or some variant. Claim 1 in the preamble which has a limiting effect as a whole recites with bracketing added: “A computer-implemented method…each address being controlled by a respective input node or output node, the method, implemented at one of the input nodes [(expressly singular)], comprising…” Independent claim 7 recites similar language.
Reading in light of the Spec., page 12 discloses: 

    PNG
    media_image3.png
    232
    822
    media_image3.png
    Greyscale

Figure 1 reproduced from Spec. (finding pi (π) as group)
Similarly, p. 22 discloses: “[T]he input node collaborates with other input nodes in Group A to derive the second public key P using secret share joining.” Id. (italic in original; emphasis added). With some weight Examiner is considering the plain meaning of the word.4 See MPEP 2111 (extrinsic evidence with lesser weight). The language of pi (π) refers to the “group.” As such, the language of “collaborating” must refer to the plurality of nodes or input nodes. That is, the language of “collaborating” and “second public key” generation is done by the whole group, not a single node.
It is unclear whether the elements of “collaborating” are directed toward the totality of input nodes or just one input node when the claims are read as a whole. See MPEP 2173.02(I) (citing In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring)).

Claims 1 and 7 recite: “A computer-implemented method…implemented at one of the input nodes, comprising […] deriving a second public key corresponding to the second private key using a threshold number of key shares [plural]; deriving a shared secret using the first public key, and the threshold number of key shares [plural]….” Reading in light of the Spec., and understanding the claims as a whole, PGPUB (0055) discloses: A technique called ‘threshold signature sharing’ has been developed to enable splitting a secret key into shares and distributed those shares among a set of participants.” Further, PGPUB (0002, 0003, 0005) discloses that blockchain is a distributed system. 
Simply put, the claims as a whole in light of the imply that the claims as a whole are performed by the plurality of nodes. However, the preamble limits the operations to a single node. It is unclear whether the operations are performed by a single node or a plurality of nodes.
Further still, the claims as a whole are nonsensical as they are not amendable to a construction. Specifically, the operation of Shamir Secret sharing, upon which threshold signature sharing depends upon or is (since the label is the Spec. is a label of obfuscation), requires there be a plurality of users to generate a specified key. See NF at p. 8 (equating signature sharing with Shamir’s). 
Dependent claims 2-6 and 8-18 are rejected under the same line of reasoning.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Broader than the Specification
Claims 1 and 7 recite: “A computer-implemented method…implemented at one of the input nodes, comprising […] deriving a second public key corresponding to the second private key using a threshold number of key shares [plural]; deriving a shared secret using the first public key, and the threshold number of key shares [plural]….” Under BRI, and assuming arguendo the claims are amendable to construction, the claims are broader than the Spec. since the claims are limited to one node whereas the system as a whole in the Spec. requires the use of all devices to derive/create the key. See PGPUB at 0002, 0003, 0005, 0055; see also NF at p. 8 (equating Shamir Secret Sharing signature sharing).
See MPEP 2163 II A 3(a) ii (“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).
Dependent claims 2-6 and 8-18 are rejected under the same line of reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 10-13, and 15-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tomlinson GB2538022 in view of Yang et al. (“Survey of Confidentiality and Privacy Preserving Technologies”)
Regarding claims 1, 15, 16 Tomlinson teaches a key generation protocol from composites (denoted as Ω in Fig. 2) from multiple players. In one field of use, this key generation protocol may be used within cryptocurrency as seen in Fig. 17 whereby blocks are signed off by the generated private key. Tomlinson teaches as follows:
A computer-implemented method to participate in a data record distribution process using a blockchain (0082 (“cryptocurrency blockchain…block of transactions”)),…
[(1b)] obtaining a key share (ei) (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum portion,” “key fragment,” or “key component” interchangeably) of a second private key (e) (0085 (disclosing blockchain Species) (“generate…the private key Xi.”)) associated with the input nodes (0007 “quorum of k active players is formed”), wherein the second private key is unknown to any of the input nodes (0043 “Notice the same key is produced despite the key components [from other players is] different.”);
[(1c)] deriving a second public key (P) (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043) corresponding to the second private key using a threshold number of key shares (Fig. 2 Item Items “Ω1, Ω2, Ω3” as input; 0006 “Shamir secret sharing scheme”, 0043 “Kx=[from Omegas]”; see also Zyskind at p. 19 (“[]threshold secret sharing scheme”), WO 2017/145010 A1 (‘010) at pp. 4, 13, and 14);… the threshold number of key shares; and (Fig. 2 Item Items “Ω1, Ω2, Ω3” as input; 0006 “Shamir secret sharing scheme”, 0043 “Kx=[from Omegas]”; see also Zyskind at p. 19 (“[]threshold secret sharing scheme”), WO 2017/145010 A1 (‘010) at pp. 4, 13, and 14)
v[(1e)] generating a first blockchain transaction (0082 “block of transactions”) that receives data records from the multiple input (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum portion,” “key fragment,” or “key component” interchangeably)…
While Tomlinson teaches a key generation protocol using Shamir Secret Exchange, Tomlinson does not teach (i) agreeing between Alice/Bob Exchange based on or equal to Diffie Hellman; (ii) mixing multiple inputs/outputs; and (iii) creating stealth address with the language as follows:
the data record distribution process including multiple input addresses and multiple output addresses, each address being controlled by a respective input node or output node, the method, implemented at one of the input nodes, comprising:
[(1a)] obtaining a first public key (Q) associated with the [recipient];
[(1d)] deriving a shared secret (c) using the first public key (Q), the key share (e_i),
addresses and that has a stealth address as an output address, wherein the stealth address is based on the first public key and the shared secret.
Yang teaches:
the data record distribution process including multiple input addresses and multiple output addresses (p. 5 “another address”, p. 8 “Bitcoin address or Ethereum accounts”, pp. 12–13 “address”, p. 16 “input and output addresses”) (Examiner’s underlining to emphasize the plural for Coinjoin), each address being controlled by a respective input node or output node, the method, implemented at one of the input nodes, comprising (p. 13 Picture of “Parent Public Key” is published):
[(1a)] obtaining a first public key (Q) associated with the [recipient] (p. 13 Picture of “Parent Public Key” is published);
[(1d)] deriving a shared secret (c) using the first public key (Q), the key share (e_i), (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added)
addresses and that has a stealth address as an output address (pp. 13-14 Section “Stealth Addresses”, p. 14; see also p. 13 (explaining benefit of stealth addresses versus “[o]ne-time use payment addresses”)), wherein the stealth address is based on the first public key and the shared secret (c X G) (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added).

Motivation
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the key generation teachings of Tomlinson with the DH protocol of Yang in order to increase the confidentiality/privacy of the sender and recipient and to increase the confidentiality/privacy of the amount sent by mixing and matching protocols. See Yang at p. 10 (showing table and corresponding benefits of Stealth Addresses and the like).

Regarding claim 2 Tomlinson teaches:
wherein the first blockchain transaction (0082 (“cryptocurrency blockchain…block of transactions”)) and copy of the second public key (P) (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043).
Tomlinson does not teach:
includes a non-transactional code
Yang teaches:
includes a non-transactional code (Compare p. 12 (“transaction details are still published”) with p. 13 (“publishes public key”))
Note: non-transactional code can be found in p. 17 of the Spec. (“In some cases, the data field may be marked or specified by a specific code or signal to indicate that the fields contain non-transactional data.”).

Regarding claim 4 Tomlinson teaches:
wherein collaborating in deriving the second public key comprises calculating a term of a first Lagrange polynomial interpolation (p. 2 “Lagrange polynomial interpolation”) that includes the key share (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum portion,” “key fragment,” or “key component” interchangeably), and summing the term with terms of a first Lagrange polynomial provided by other input nodes (Fig. 2 Item Items “Ω1, Ω2, Ω3” as input; 0043 “Kx=…26608 [from Omegas]”).

Regarding claim 5 Tomlinson teaches:
wherein collaborating in deriving…comprises calculating a term of a second Lagrange polynomial interpolation (p. 2 “Lagrange polynomial interpolation”) that includes the key share and the first public key, and summing the term with terms of a second Lagrange polynomial from other input nodes (Fig. 2 Item Items “Ω1, Ω2, Ω3” as input; 0043 “Kx=…26608 [from Omegas]”).
Tomlinson does not teach:
the shared secret…
Yang teaches:
the shared secret (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added)

Regarding claim 6 Tomlinson teaches:
wherein generating the first blockchain transaction (0082 “block of transactions”)…as a sum of the first public key and a secret public key (Fig. 2 Item Items “Ω1, Ω2, Ω3” as input; 0043 “Kx=…26608 [from Omegas]”)…
Tomlinson does not teach:
includes determining the stealth address…having the shared secret as a corresponding private key.
Yang teaches:
includes determining the stealth address (pp. 13-14 Section “Stealth Addresses”, p. 14)… having the shared secret as a corresponding private key (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added).

Regarding claims 7, 17, and 18 Tomlinson teaches:
A computer-implemented method to participate in a data record distribution process using a blockchain (0082 (“cryptocurrency blockchain…block of transactions”)),…
[(2a)] obtaining a key share (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum portion,” “key fragment,” or “key component” interchangeably) of a first private key associated with the output nodes (0085 (disclosing blockchain Species) (“generate…the private key Xi.”)), the first private key being unknown to any of the output nodes, the first private key being associated with a first public key (0043 “Notice the same key is produced despite the key components [from other players is] different.”);
…associated with the input nodes (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043),…
….a threshold number of key shares; (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043)
[(2e)] signing a second blockchain transaction to distribute data records (0086-0087 “signing block”)…
…the threshold number of key shares; (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043)
Tomlinson does not teach:
the data record distribution process including multiple input addresses and multiple output addresses, each address being controlled by a respective input node or output node, the method, implemented at one of the output nodes, comprising:
[(2b)] searching the blockchain for a first blockchain transaction containing a second public key
the first blockchain transaction identifying the multiple input addresses and having a stealth address as an output address;
[(2c)] deriving a shared secret using the second public key extracted from the first blockchain transaction, the key share,…
[(2d)] determining the stealth address using the first public key and the shared secret and comparing the determined stealth address to the output address of the first blockchain transaction to confirm they match; and 
pooled in association with the stealth address to the multiple output addresses, wherein signing includes employing an elliptic curve digital signature algorithm using the shared secret and the key share.
Yang teaches:
the data record distribution process including multiple input addresses and multiple output addresses (p. 5 “another address”, p. 8 “Bitcoin address or Ethereum accounts”, pp. 12–13 “address”), each address being controlled by a respective input node or output node, the method, implemented at one of the output nodes, comprising (p. 13 Picture of “Parent Public Key” is published):
[(2b)] searching a blockchain (“Because the recipient [in this Application the output nodes as a whole] does not know…address…he or she must scan all transactions and attempt to generate the secret key[.]”) (Examiner’s emphasis.) for a first blockchain transaction containing a second public key (p. 8 (showing Public Key 1, 2, and 3 embedded in block transactions))
the first blockchain transaction identifying the multiple input addresses (p. 15 “Adam” and “Bob” as input versus “Chris” and “David” as output) and having a stealth address as an output address (pp. 13-14 Section “Stealth Addresses”, p. 14);
[(2c)] deriving a shared secret (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added) using the second public key extracted from the first blockchain transaction, the key share (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added),
[(2d)] determining the stealth address using the first public key and the shared secret and comparing the determined (“Because the recipient [in this Application the output nodes as a whole] does not know…address…he or she must scan all transactions and attempt to generate the secret key[.]”) (Examiner’s emphasis.)  stealth address to the output address of the first blockchain transaction (pp. 13-14 Section “Stealth Addresses”, p. 14) to confirm they match; and (“Because the recipient [in this Application the output nodes as a whole] does not know…address…he or she must scan all transactions and attempt to generate the secret key[.]”) (Examiner’s emphasis.)
pooled in association with the stealth address to the multiple output addresses (pp. 14-16 (discussing mixing and more specifically Coinjoin) (pp. 13-14 Section “Stealth Addresses”, p. 14), wherein signing includes employing an elliptic curve digital signature algorithm (p. 5 “elliptic curve cryptography”) using the shared secret and the key share (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added).

Regarding claim 8 Yang teaches:
wherein searching the blockchain (“Because the recipient [in this Application the output nodes as a whole] does not know…address…he or she must scan all transactions and attempt to generate the secret key[.]”) (Examiner’s emphasis.) comprises identifying transactions containing a non-transactional code (Compare p. 12 (“transaction details are still published”) with p. 13 (“publishes public key”)).

Regarding claim 10 Tomlinson teaches:
further comprising deriving the first public key corresponding to the first private key using the threshold number of key shares (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043).

Regarding claim 11 Tomlinson teaches:
wherein deriving the first public key comprises calculating a term of a first Lagrange polynomial interpolation (p. 2 “Lagrange polynomial interpolation”) that includes the key share (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum portion,” “key fragment,” or “key component” interchangeably), and summing the term with terms of the first Lagrange polynomial provided by other output nodes (Fig. 2 Item Items “Ω1, Ω2, Ω3” as input; 0043 “Kx=…26608 [from Omegas]”).

Regarding claims 12 Tomlinson teaches:
wherein deriving…comprises calculating a term of a second Lagrange polynomial interpolation that includes the key share and the second public key, and summing the term with terms of the second Lagrange polynomial from other output nodes (Fig. 2 Item Items “Ω1, Ω2, Ω3” as input; 0043 “Kx=…26608 [from Omegas]”).
Tomlinson does not teach:
the shared secret 
Yang teaches:
the shared secret (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added)

Regarding claims 13 Tomlinson teaches:
as the sum of the first public key (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum portion,” “key fragment,” or “key component” interchangeably)…having the shared secret as a corresponding private key (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum portion,” “key fragment,” or “key component” interchangeably).
Tomlinson does not teach:
wherein determining the stealth address includes determining the stealth address…and a secret public key 
Yang teaches:
wherein determining the stealth address includes determining the stealth address (pp. 13-14 Section “Stealth Addresses”, p. 14)… and a secret public key (defined as c X G on page 20 of Spec.)

Claims 2, 3, and 9 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tomlinson and Yang et al. in view of Admitted Prior Art (APA).
Regarding claim 2 while Tomlinson and Yang are sufficient in terms of art, Examiner additionally notes that includes a non-transactional code (APA p. 17 (“Bitcoin protocol”)) is admitted prior art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Tomlinson and Yang with the OP_RETURN function in order to publish non-transaction data on the blockchain as seen in Yang (p. 13) in order to establish cryptographic protocols through a blockchain as a medium.

Regarding claim 3 Tomlinson teaches:
and wherein the copy of the second public key (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043)…in the first blockchain transaction (0082 (“cryptocurrency blockchain…block of transactions”)).
Neither Tomlinson nor Yang teach:
wherein the non-transactional code is OP_RETURN or a functional equivalent… follows the OP RETURN 
APA teaches:
wherein the non-transactional code is OP_RETURN or a functional equivalent ((APA p. 17 (“Bitcoin protocol”))…follows the OP RETURN (APA p. 17 (“Bitcoin protocol”))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Tomlinson and Yang with the OP_RETURN function in order to publish non-transaction data on the blockchain as seen in Yang (p. 13) in order to establish cryptographic protocols through a blockchain as a medium.

Regarding claim 9 Tomlinson teaches:
in the first blockchain transaction (0086-0087 “signing block”).
Tomlinson does not teach:
wherein the non-transactional code comprises OP_RETURN, and wherein the second public key follows the OP_RETURN 
Yang teaches:
and wherein the second public key (p. 13 “Parent Public Key” as published) 
Neither Tomlinson nor Yang teach:
wherein the non-transactional code comprises OP_RETURN,… follows the OP_RETURN
APA teaches:
wherein the non-transactional code comprises OP_RETURN (APA p. 17 (“Bitcoin protocol”)),… follows the OP_RETURN (APA p. 17 (“Bitcoin protocol”))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Tomlinson and Yang with the OP_RETURN function in order to publish non-transaction data on the blockchain as seen in Yang (p. 13) in order to establish cryptographic protocols through a blockchain as a medium.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Non-Final Rejection (03/07/2022) is herein referred to as NF. Remarks (06/13/2022) is herein referred to as Rm.
        2 Image File Wrapper for 16320945 is herein incorporated by reference in its entirety. 
        3 Examiner leaves it to Applicant to determine if there was a typo during amendments.
        4 See, e.g., Merriam Webster Dictionary (Online Ed.) at collaborate, definition 1 (“to work with another person or group in order to achieve or do something”) (emphasis added), available at https://www.merriam-webster.com/dictionary/collaborating?utm_campaign=sd&utm_medium=serp&utm_source=jsonld.